UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7049


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LLOYD ANTHONIE WILLIAMS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:06-cv-00193-MR; 4:98-cr-00144-MR-1)


Submitted:   November 2, 2012             Decided:   November 6, 2012


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lloyd Anthonie Williams, Appellant Pro Se.    Thomas Richard
Ascik, Amy Elizabeth Ray, Assistant United States Attorneys,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lloyd Anthonie Williams seeks to appeal the district

court’s order treating his Fed. R. Civ. P. 60(b) motion as a

successive      28   U.S.C.A.      § 2255    (West       Supp.         2012)       motion,    and

dismissing it on that basis.               The order is not appealable unless

a     circuit     justice        or      judge     issues          a     certificate          of

appealability.        28 U.S.C. § 2253(c)(1)(B) (2006).                        A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                        28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies        this        standard       by        demonstrating             that

reasonable      jurists       would      find     that     the          district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                    When the district court

denies     relief        on   procedural         grounds,          the        prisoner       must

demonstrate       both    that     the    dispositive         procedural            ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Williams has not made the requisite showing.                               Accordingly,

we deny a certificate of appealability and dismiss the appeal.

            Additionally, we construe Williams’ notice of appeal

and    informal      brief    as   an     application         to       file    a    second    or

                                            2
successive § 2255 motion.              United States v. Winestock, 340 F.3d

200, 208 (4th Cir. 2003).                 In order to obtain authorization to

file a successive § 2255 motion, a prisoner must assert claims

based on either: (1) newly discovered evidence, not previously

discoverable        by   due    diligence,        that    would        be    sufficient       to

establish      by    clear      and    convincing         evidence          that,    but     for

constitutional error, no reasonable factfinder would have found

the   movant    guilty         of   the    offense;       or     (2)    a     new     rule    of

constitutional law, previously unavailable, made retroactive by

the Supreme Court to cases on collateral review.                                  28 U.S.C.A.

§ 2255(h).          Williams’       claims   do    not    satisfy       either       of    these

criteria.      Therefore, we deny authorization to file a successive

§ 2255 motion.

            We dispense with oral argument because the facts and

legal    contentions      are       adequately      presented          in    the     materials

before   the    court     and       argument      would    not    aid       the     decisional

process.

                                                                                     DISMISSED




                                             3